DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on August 11, 2021 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of US Patent 10,701,256 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
The Examiner acknowledges the amended claims filed on August 11, 2021.  Claims 1-21 have been canceled.  Claims 22, 33 and 39-41 have been amended.  Claims 42-44 have been newly added.

Allowable Subject Matter
Claims 22-44 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 22, the main reason for indication of allowance is because in the prior art of record, Cohen (US 2018/0184010 A1) discloses a method of selecting between a plurality of image capture subsystems (wide imaging section and tele 
comparing a first operating condition to a first threshold (in a zoom operation, the wide sensor is operational when a selected zoom factor is between 1 to Zswitch, but when the selected zoom factor goes above Zswitch + ΔZoom to Zswitch, the Tele sensor is operational (¶ 0048).  This teaches comparing a first operating condition (zoom factor) to a first threshold as claimed);
evaluating at least one other operating condition (Cohen further teaches further conditions to determine whether to switch from the wide sensor to the tele sensor.  For example, Cohen discloses determining: a global registration (GR) in which a cross-correlation is determined between the wide and tele captured images; the effective resolution of the Tele image is lower than that of the Wide image; the distance of the object captured in the overlap area; and a distance relationship between objects in the image with respect to the camera (See ¶ 0057));
comparing the at least one other operating condition to respective additional thresholds (Cohen discloses determining if the image shift in the GR is calculated to be greater than a first threshold, the effective resolution of the Tele image is lower than that of the Wide image, if the distance of the object captured in the overlap area is closer than a threshold (30cm), or if some objects in the image are closer to the camera than a threshold (50cm) while other objects are further away than another threshold (10m) (¶ 0057));
switch + ΔZoom (¶ 0048-0049) and whether the image shift in the GR is calculated to be greater than a first threshold, whether the effective resolution of the Tele image is lower than that of the Wide image, whether the distance of the object captured in the overlap area is closer than a threshold (30cm), or whether some objects in the image are closer to the camera than a threshold (50cm) while other objects are further away than another threshold (10m) (¶ 0057)).
However, the prior art of record fails to teach or reasonably suggest, including all the limitations of the present claim, that the first operating condition is a focus distance value of a lens system as claimed.

Regarding claims 33, 39 and 40, the main reason for indication of allowance is because in the prior art of record, Cohen (US 2018/0184010 A1) discloses an electronic device (Fig. 1) comprising:
a first image capture subsystem having a first image sensor:
a second image capture subsystem (wide imaging section (See 102, 104 and 106)) having a second image sensor (104), wherein the first and second image capture subsystem have different characteristics (the imaging sections have different field of views or zoom factors) and overlapping fields of view (¶ 0041 and 0043). See Tele lens 108 and Wide lens 102), 
switch + ΔZoom (¶ 0048-0049) and whether the image shift in the GR is calculated to be greater than a first threshold, whether the effective resolution of the Tele image is lower than that of the Wide image, whether the distance of the object captured in the overlap area is closer than a threshold (30cm), or whether some objects in the image are closer to the camera than a threshold (50cm) while other objects are further away than another threshold (10m) (¶ 0057)).
However, the prior art of record fails to teach or reasonably suggest, including all the limitations of the present claim, that the plurality of estimated operational characteristics of an image capture event includes an auto-focus stability and that the selection of either the first or second image capture subsystem as a primary camera is also based on the auto-focus stability as claimed.
Regarding claim 41, the main reason for indication of allowance is because in the prior art of record, Cohen (US 2018/0184010 A1) discloses a method of selecting between a plurality of image capture subsystems (wide imaging section and tele imaging section as shown in fig. 1) during an image capture event, the image capture subsystems having different characteristics (the imaging sections have different field of views or zoom factors (See Tele lens 108 and Wide lens 102)) and overlapping fields of view (¶ 0041 and 0043) comprising:
comparing a focus distance value to a first threshold (Note that Cohen discloses selecting between the Wide and Tele sensor based whether the distance of the object captured in the overlap area is closer than a threshold (30cm), or whether some objects in the image are closer to the camera than a threshold (50cm) while other objects are further away than another threshold (10m) (¶ 0057));
comparing a first operating condition to a first threshold (in a zoom operation, the wide sensor is operational when a selected zoom factor is between 1 to Zswitch, but when the selected zoom factor goes above Zswitch + ΔZoom to Zswitch, the Tele sensor is operational (¶ 0048).  This teaches comparing a first operating condition (zoom factor) to a first threshold as claimed);
evaluating at least one other operating condition (Cohen further teaches further conditions to determine whether to switch from the wide sensor to the tele sensor.  For example, Cohen discloses determining: a global registration (GR) in which a cross-correlation is determined between the wide and tele captured images; the effective resolution of the Tele image is lower than that of the Wide image; the distance of the 
comparing the at least one other operating condition to respective additional thresholds (Cohen discloses determining if the image shift in the GR is calculated to be greater than a first threshold, the effective resolution of the Tele image is lower than that of the Wide image, if the distance of the object captured in the overlap area is closer than a threshold (30cm), or if some objects in the image are closer to the camera than a threshold (50cm) while other objects are further away than another threshold (10m) (¶ 0057));
selecting one of the plurality of image capture subsystems as a primary camera based on the comparison to the first threshold and the comparison to the respective additional thresholds (Note that Cohen discloses selecting between the Wide and Tele sensor based whether the selected zoom factor is greater than Zswitch + ΔZoom (¶ 0048-0049) and whether the image shift in the GR is calculated to be greater than a first threshold, whether the effective resolution of the Tele image is lower than that of the Wide image, whether the distance of the object captured in the overlap area is closer than a threshold (30cm), or whether some objects in the image are closer to the camera than a threshold (50cm) while other objects are further away than another threshold (10m) (¶ 0057)).
Ono (US 2003/0020814 A1) discloses the concept of selecting between two capture subsystems (21a and 21b in fig. 6) depending on the focus distance (determined by sensor 52), measured image brightness and selected zoom by a user (¶ 0033 and 0057).  
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571)272-7311. The examiner can normally be reached 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697
November 4, 2021